
	
		II
		112th CONGRESS
		1st Session
		S. 603
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Nelson of Florida
			 (for himself and Mr. Burr) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the prohibition on recognition by United States
		  courts of certain rights relating to certain marks, trade names, or commercial
		  names.
	
	
		1.Modification of
			 prohibitionSection 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as
			 contained in section 101(b) of division A of
			 Public Law
			 105–277;
			 112 Stat. 2681–88) is
			 amended—
			(1)in subsection
			 (a)(2)—
				(A)by striking
			 by a designated national; and
				(B)by inserting
			 before the period that was used in connection with a business or assets
			 that were confiscated unless the original owner of the mark, trade name, or
			 commercial name, or the bonafide successor-in-interest has expressly
			 consented;
				(2)in subsection
			 (b), by striking by a designated national or its
			 successor-in-interest;
			(3)by redesignating
			 subsection (d) as subsection (e);
			(4)by inserting
			 after subsection (c) the following:
				
					(d)Subsections
				(a)(2) and (b) of this section shall apply only if the person or entity
				asserting the rights knew or had reason to know at the time when the person or
				entity acquired the rights asserted that the mark, trade name, or commercial
				name was the same as or substantially similar to a mark, trade name, or
				commercial name that was used in connection with a business or assets that were
				confiscated.
					;
				and
			(5)in subsection
			 (e), as so redesignated, by striking In this section: and all
			 that follows through (2) The term and inserting In this
			 section, the term.
			
